PER CURIAM.
The defendant was found guilty by a jury of manslaughter. On this appeal, it is urged that the court erred in finding the evidence sufficient to prove defendant’s guilt beyond a reasonable doubt. An examination of the record shows this ground not to be well taken. See Taylor v. State, 139 Fla. 542, 190 So. 691 (1939).
The second point claims error upon the denial of defendant’s motion for mistrial upon a claim that evidence of a collateral crime was not relevant to the questions in issue. See Williams v. State, 110 So.2d 654 (Fla.1959). The evidence presented was clearly relevant to prove recklessness under Section 782.07, Florida Statutes (1977). See Jackson v. State, 100 So.2d 839 (Fla. 1st DCA 1958), and Fowlkes v. State, 100 So.2d 826 (Fla.3d DCA 1957).
The third and fourth points claim error upon the jury instruction. The record shows that no objection was made at the trial to this instruction. We, therefore, find no error. See Florida Rule of Criminal Procedure 3.390(d), and Bell v. State, 178 So.2d 131 (Fla.2d DCA 1965).
Affirmed.